        Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 1 of 60



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

ALLAN ROBERTS,                                  )
                                                )
BETHAN JOHNSON,                                 )
                                                )
C.D.R., by his Father and Next Friend, ALLAN    )
ROBERTS,                                        )
                                                )
JACO BOTES,                                     )
                                                )
NATASHA GROVE,                                  )
                                                )
STEVEN CROWLEY,                                 )
                                                )
O.J.C., by her Father and Next Friend, STEVEN   )
CROWLEY,                                        )
                                                )
L.A.C., by her Father and Next Friend, STEVEN   )
CROWLEY,                                        ) Case No. 1:20cv1227
                                                )
SARAH CROWLEY,                                  )
                                                )
MICHAEL CROWLEY,                                ) JURY TRIAL DEMANDED
                                                )
PATRICIA CROWLEY,                               )
                                                )
JOHN JAMESON,                                   )
                                                )
KRISTIN JAMESON,                                )
                                                )
EDITH NICHOL,                                   )
                                                )
THOMAS JAMESON,                                 )
                                                )
ABDUL GHAFFAR MUGHAL,                           )
                                                )
SITORAI KHASANZOD,                              )
                                                )
KHALID MUGHAL,                                  )
                                                )
HAMID MUGHAL,                                   )
                                                )
ANGELA MUGHAL,                                  )
                                                )
        Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 2 of 60



N.M., by her Father and Next Friend, ABDUL    )
GHAFFAR MUGHAL,                               )
                                              )
M.M., by his Father and Next Friend, ABDUL    )
GHAFFAR MUGHAL,                               )
                                              )
GEORGE RIEKERT,                               )
                                              )
SIMONÈ RIEKERT,                               )
                                              )
M.R., by her Father and Next Friend, GEORGE   )
RIEKERT,                                      )
                                              )
SIMON RIEKERT,                                )
                                              )
CHRISTIAAN OOSTHUIZEN,                        )
                                              )
WILHELMINA OOSTHUIZEN,                        )
                                              )
CHANTE OOSTHUIZEN,                            )
                                              )
SHIBONE DE BRUYN,                             )
                                              )
SHAUN OOSTHUIZEN,                             )
                                              )
MAGDALENA OOSTHUIZEN,                         )
                                              )
GEORGE KIESER,                                )
                                              )
MAGGIE KIESER,                                )
                                              )
EMOGENE BOJE,                                 )
                                              )
SONE SMITH,                                   )
                                              )
GAVIN SMITH,                                  )
                                              )
JOHANNES KIESER,                              )
                                              )
HESTER HART,                                  )
                                              )
ARNOLDUS KIESER,                              )
                                              )
JOHANN STEENBERG,                             )
                                              )
LORAINE STEENBERG,                            )



                                        2
          Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 3 of 60



                                               )
RENÉ BOTHA,                                    )
                                               )
JENÉ STEENBERG MARAIS,                         )
                                               )
DESERÉ STEENBERG,                              )
                                               )
ESTELLE BRINK,                                 )
                                               )
LEON BOTHA,                                    )
                                               )
BRENDON BOTHA,                                 )
                                               )
LEANELLE BOTHA,                                )
                                               )
DEAN CAPAZORIO,                                )
                                               )
JANET CAPAZORIO,                               )
                                               )
BRANDON CAPAZORIO,                             )
                                               )
SHANNON FIGG,                                  )
                                               )
GEORGE CAPAZORIO,                              )
                                               )
MAUD CAPAZORIO,                                )
                                               )
BETTINA CAPAZORIO,                             )
                                               )
CARIN CAPAZORIO,                               )
                                               )
PIERRE DU PLESSIS,                             )
                                               )
SAREL DU PLESSIS,                              )
                                               )
SUSAN DE CLERCQ,                               )
                                               )
SCHALK BRUWER,                                 )
                                               )
ROZELLE ADAMS,                                 )
                                               )
and                                            )
                                               )
MORNE BRUWER,                                  )
                                               )
Plaintiffs,                                    )



                                        3
        Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 4 of 60



                                                  )
v.                                                )
                                                  )
ISLAMIC REPUBLIC OF IRAN                          )
Serve:    Foreign Minister Mohammed Zarif         )
          Ministry of Foreign Affairs             )
          Khomeini Avenue                         )
          United Nations Street                   )
          Tehran, Iran                            )
                                                  )
Defendant.                                        )

                                    COMPLAINT

      NOW COME the Plaintiffs, ALLAN ROBERTS, individually and as the natural guardian

of C.D.R., BETHAN JOHNSON, JACO BOTES, NATASHA GROVE, STEVEN CROWLEY,

individually and as the natural guardian of O.J.C. and L.A.C., SARAH CROWLEY, MICHAEL

CROWLEY, PATRICIA CROWLEY, JOHN JAMESON, KRISTIN JAMESON, EDITH

NICHOL, THOMAS JAMESON, ABDUL GHAFFAR MUGHAL, individually and as the

natural guardian of N.M. and M.M., SITORAI KHASANZOD, KHALID MUGHAL, HAMID

MUGHAL, ANGELA MUGHAL, GEORGE RIEKERT, individually and as the natural

guardian of M.R., SIMONÈ RIEKERT, SIMON RIEKERT, CHRISTIAAN OOSTHUIZEN,

WILHELMINA OOSTHUIZEN, CHANTE OOSTHUIZEN, SHIBONE DE BRUYN, SHAUN

OOSTHUIZEN, MAGDALENA OOSTHUIZEN, GEORGE KIESER, MAGGIE KIESER,

EMOGENE BOJE, SONE SMITH, GAVIN SMITH, JOHANNES KIESER, HESTER HART,

ARNOLDUS KIESER, JOHANN STEENBERG, LORAINE STEENBERG, RENÉ BOTHA,

JENÉ STEENBERG MARAIS, DESERÉ STEENBERG, ESTELLE BRINK, LEON BOTHA,

BRENDON BOTHA, LEANELLE BOTHA, DEAN CAPAZORIO, JANET CAPAZORIO,

BRANDON CAPAZORIO, SHANNON FIGG, GEORGE CAPAZORIO, MAUD

CAPAZORIO, BETTINA CAPAZORIO, CARIN CAPAZORIO, PIERRE DU PLESSIS,




                                          4
            Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 5 of 60



SAREL DU PLESSIS, SUSAN DE CLERCQ, SCHALK BRUWER, ROZELLE ADAMS, and

MORNE BRUWER (collectively referred to herein as “Plaintiffs”), by counsel, and file this

Complaint against Defendant, the Islamic Republic of Iran (“Iran”). This case arises out of

terrorist attacks targeting American interests in the Republic of Iraq (“Iraq”) between 2004 and

2011. Each attack was enabled by Iran’s manufacture and widespread distribution of explosively

formed penetrators (“EFPs”) in Iraq. In support of their claim, Plaintiffs state as follows:

I.     THE PARTIES

       1.       Plaintiff Allan Roberts is a victim of a March 16, 2010 EFP attack.

       2.       Bethan Johnson is the fiancée of Allan Roberts. On March 16, 2010, she was the

functional equivalent of a spouse to Allan Roberts.

       3.       C.D.R. is the son of Allan Roberts and was born prior to March 16, 2010.

       4.       Jaco Botes is a victim of a May 16, 2005 EFP attack.

       5.       Natasha Grove is the daughter of Jaco Botes.

       6.       Steven Crowley is a victim of a March 16, 2010 EFP attack.

       7.       O.J.C. is the daughter of Steven Crowley.

       8.       L.A.C. is the daughter of Steven Crowley.

       9.       Sarah Crowley is the sister of Steven Crowley.

       10.      Michael Crowley is the father of Steven Crowley.

       11.      Patricia Crowley is the mother of Steven Crowley.

       12.      John Jameson is a victim of a March 16, 2010 EFP attack.

       13.      Kristin Jameson is the wife of John Jameson.

       14.      Edith Nichol is the mother of John Jameson.

       15.      Thomas Jameson is the father of John Jameson.




                                                 5
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 6 of 60



       16.     Abdul Ghaffar Mughal is a victim of a June 23, 2011 EFP attack.

       17.     Sitorai Khasanzod is the wife of Abdul Ghaffar Mughal.

       18.     Khalid Mughal is the son of Abdul Ghaffar Mughal.

       19.     Hamid Mughal is the son of Abdul Ghaffar Mughal.

       20.     Angela Mughal is the daughter of Abdul Ghaffar Mughal.

       21.     N.M. is the daughter of Abdul Ghaffar Mughal.

       22.     M.M. is the son of Abdul Ghaffar Mughal.

       23.     George Riekert is a victim of a June 23, 2011 EFP attack.

       24.     Simonè Riekert is the daughter of George Riekert.

       25.     M.R. is the daughter of George Riekert.

       26.     Simon Riekert is the father of George Riekert.

       27.     Christiaan Oosthuizen is a victim of a June 15, 2006 EFP attack.

       28.     Wilhelmina Oosthuizen is the wife of Christiaan Oosthuizen.

       29.     Chante Oosthuizen is the daughter of Christiaan Oosthuizen.

       30.     Shibone de Bruyn is the daughter of Christiaan Oosthuizen.

       31.     Shaun Oosthuizen is the son of Christiaan Oosthuizen.

       32.     Magdalena Oosthuizen is the mother of Christiaan Oosthuizen.

       33.     George Kieser is a victim of a January 4, 2006 EFP attack.

       34.     Maggie Kieser is the wife of George Kieser.

       35.     Emogene Boje is the daughter of George Kieser.

       36.     Sone Smith is the step-daughter of George Kieser. On January 4, 2006, she was

the functional equivalent of a naturally born child to George Kieser.




                                                6
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 7 of 60



       37.     Gavin Smith is the step-son of George Kieser. On January 4, 2006, he was the

functional equivalent of a naturally born child to George Kieser.

       38.     Johannes Kieser is the brother of George Kieser.

       39.     Hester Hart is the sister of George Kieser.

       40.     Arnoldus Kieser is the brother of George Kieser.

       41.     Johann Steenberg is a victim of a May 16, 2005 EFP attack.

       42.     Loraine Steenberg is the wife of Johann Steenberg.

       43.     René Botha is the daughter of Johann Steenberg and the wife of Leon Botha.

       44.     Jené Steenberg Marais is the daughter of Johann Steenberg.

       45.     Deseré Steenberg is the daughter of Johann Steenberg.

       46.     Estelle Brink is the sister of Johann Steenberg.

       47.     Leon Botha is a victim of a November 20, 2004 EFP attack.

       48.     Brendon Botha is the son of Leon Botha.

       49.     Leanelle Botha is the daughter of Leon Botha.

       50.     Dean Capazorio is a victim of a January 2006 EFP attack.

       51.     Janet Capazorio is the wife of Dean Capazorio.

       52.     Brandon Capazorio is the son of Dean Capazorio.

       53.     Shannon Figg is the step-son of Dean Capazorio. In January 2006, he was the

functional equivalent of a naturally born child to Dean Capazorio.

       54.     George Capazorio is the father of Dean Capazorio.

       55.     Maud Capazorio is the mother of Dean Capazorio.

       56.     Bettina Calder is the sister of Dean Capazorio.

       57.     Carin Capazorio is the sister of Dean Capazorio.




                                                 7
          Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 8 of 60



       58.     Pierre Du Plessis is a victim of a November 14, 2005 EFP attack.

       59.     Sarel Du Plessis is the brother of Pierre Du Plessis.

       60.     Susan De Clercq is the aunt of Pierre Du Plessis. On November 14, 2005, she was

the functional equivalent of a parent to Pierre Du Plessis.

       61.     Schalk Bruwer is a victim of a March 29, 2006 EFP attack.

       62.     Rozelle Adams is the daughter of Schalk Bruwer.

       63.     Morne Bruwer is the son of Schalk Bruwer.

       64.     Defendant, Iran, is a foreign state. Since January 19, 1984, Iran has been

designated as a state sponsor of international terrorism pursuant to Section 6(j) of the Export

Administration Act of 1979, 50 U.S.C. § 2405(j), and the Foreign Assistance Act of 1961, 22

U.S.C. § 2371(b).

II.    JURISDICTION AND VENUE

       65.     Jurisdiction over the subject matter of this case arises under 28 U.S.C. §§ 1330(a),

1331, 1332(a)(2), 1367, and 1605A.

       66.     Despite its status as a foreign state, Defendant is subject to suit in the courts of the

United States pursuant to the Foreign Sovereign Immunities Act, as amended, specifically 28

U.S.C. § 1605A, due both to Iran’s longstanding designation as a “State Sponsor of Terrorism”

and to its specific provision of material support for the commission of the terrorist acts alleged

within this Complaint.

       67.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(f)(4).

       68.     At the time of the attacks alleged herein, Allan Roberts, Steven Crowley, Jaco

Botes, John Jameson, Abdul Ghaffar Mughal, George Riekert, Christiaan Oosthuizen, George

Kieser, Johann Steenberg, Leon Botha, Dean Capazorio, Pierre Du Plessis, and Schalk Bruwer




                                                  8
          Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 9 of 60



(collectively, the “Victim Plaintiffs”) were all either citizens of the United States of America or

were performing a contract awarded by the United States Government and acting within the

scope of that performance.

III.   NATURE OF THE ACTION

       69.     Following the overthrow of Saddam Hussein, Iran perceived the continued

presence of United States personnel within Iraq as a threat. In response, Iran began a substantial

covert effort to undermine American efforts in Iraq and increase the cost of those efforts, both

financially and in terms of human lives, with the goal of ultimately forcing America’s withdraw

from the region. Iran primarily relied upon Iraq’s various Shia militias to carry out the violent

aspects of this plan. The most successful part of that strategy was Iran’s manufacture and

provision of EFPs to these militia groups. The detonation of Iranian-made EFPs in Iraq killed

hundreds of American military personnel and civilian contractors, and wounded thousands more.

Included among those many casualties were the Victim Plaintiffs.

       70.     The provision of EFPs to Shia militias within Iraq was part of a broader

conspiracy between Iran and its proxy forces, such as the Shia militias, to attack American

interests throughout the Middle East with violent acts of terrorism.

       71.     By knowingly and intentionally providing material support and resources, such as

EFPs, for the express purpose of enabling and encouraging acts of terrorism, Iran is liable for the

damages suffered by the Victim Plaintiffs and their family members, as a direct and proximate

result of the various EFP attacks alleged herein.




                                                    9
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 10 of 60



IV.     FACTUAL ALLEGATIONS

        A.      Iran’s Substantial & Pervasive Support for International Terrorism

        72.     Ever since the Iranian revolution in 1979, Iran has engaged in and provided

material support towards acts of terrorism as an instrument of its foreign policy.

        73.     Its primary means of providing this support is through long-term proxy

relationships with militia groups, political parties, and terrorist organizations in various countries

throughout the Middle East. Iran’s widespread support for groups willing to commit acts of

terrorism, such as Hezbollah, is well-documented, as is Iran’s sponsorship of a wide variety of

Shia militia groups in Iraq.

        74.     On January 19, 1984, Iran was officially designated as a state sponsor of

international terrorism under the Export Administration Act of 1979, 50 U.S.C. § 2405(j) and the

Foreign Assistance Act of 1961, 22 U.S.C. § 2371(b). That designation has persisted at all times

relevant to this case.

        75.     Iran carries out its support of terrorism, in large part, through the Islamic

Revolutionary Guard Corps (“IRGC”), a military force that operates in parallel to the regular

Iranian military. The IRGC is supervised by the Iranian Parliament but operates as an agent and

instrumentality of the Supreme Leader of Iran, Ayatollah Ali Hoseini Khamenei. The IRGC also

has a constitutional role as the defender of the Islamic Revolution.

        76.     The Supreme Leader serves as commander in chief of the armed forces, appoints

the head of each military branch, declares war and peace, appoints the head of the judiciary, and

may dismiss the elected president of Iran at any time. The IRGC and its agencies are subsidiaries

of Iran and act on behalf of Iran.




                                                  10
          Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 11 of 60



         77.   The IRGC also owns or controls hundreds of companies, particularly those in the

oil and gas, engineering, telecommunications, and infrastructure sectors, and holds billions of

dollars in military business and other government contracts.

         78.   On April 15, 2019, the IRGC was formally designated by the U.S. State

Department as a Foreign Terrorist Organization.

         79.   The IRGC has a special foreign division, known as the Quds Force (“IRGC-QF”),

which is the branch of the IRGC primarily used to promote and support terrorism abroad. The

IRGC-QF has a long and well-documented history of assassinations, kidnappings, bombings, and

arms dealing, and is one of the most organized, disciplined, and deadly organizations in the

world.

         80.   The IRGC-QF provides funding and training for terrorism operations targeting

American citizens, including support for groups like Hezbollah, and certain Shia militia groups

in Iraq. These activities are known and sanctioned by Iran’s Supreme Leader and are an official

part of Iran’s foreign policy.

         81.   Accordingly, pursuant to Executive Order 13224, the Treasury Department has

designated the IRGC-QF as a “terrorist organization” and the State Department has designated

the IRGC-QF as a “foreign terrorist organization.” In October 2007, the IRGC-QF was

designated as a Specially Designated Global Terrorist due to its provision of “lethal support in

the form of weapons, training, funding, and guidance to select groups of Iraqi Shi'a militants who

target and kill Coalition and Iraqi forces and innocent Iraqi civilians.”

         82.   Iran also supports terrorism through its Ministry of Information and Security

(“MOIS”), which is an intelligence agency with an annual budget of between $100 million and




                                                 11
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 12 of 60



$400 million. Like the IRGC-QF, MOIS has been involved in kidnappings, assassinations, and

other acts of terrorism since its inception.

       B.      Growing Conflict and Tension in Iraq

       83.     The religion of Islam is primarily split between two sects, Shia and Sunni. Despite

many similarities, key differences in doctrine, law, and theology between these sects have caused

centuries of political and military conflict throughout the Middle East.

       84.     Sunnis make up approximately eighty-seven to ninety-percent of Muslims

worldwide.

       85.     The nations of Egypt, Saudi Arabia, and Jordan, among others, are

overwhelmingly populated by Sunni Muslims.

       86.     Iran is overwhelmingly populated by Shia Muslims.

       87.     Iraq, positioned between these two regions geographically, is comprised of a

unique mix of approximately thirty-five percent Sunni and sixty-five percent Shia.

       88.     On February 11, 1979, the Islamic Revolution in Iran succeeded in overthrowing

the monarchy, providing Shia cleric Ayatollah Khomeini the opportunity to implement a Shia

theocracy in Iran.

       89.     Several months later, Saddam Hussein, a Sunni, became the leader of Iraq.

       90.     Before long, tensions between these neighboring rulers boiled over and the Iran-

Iraq War began in September 1980. This conflict endured until 1988.

       91.     Under the rule of the Ayatollah, Iran sought to create a Shia revival throughout

the Middle East region and implemented a foreign policy of supporting Shia militias, uprisings,

and political organizations operating within its neighbors, including many inside Iraq.




                                                12
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 13 of 60



       92.     One example of these efforts was the Badr Brigade, which was formed in 1983 by

Shia exiles from Iraq, with direct assistance and support from the IRGC. The Badr Brigade was

supplied and trained by, and fought alongside, the IRGC throughout the Iran-Iraq War.

       93.     After the Iran-Iraq War, the Badr Brigade continued to receive IRGC support for

its ongoing efforts to oppose the rule of Saddam Hussein through various means, including the

smuggling of people and weapons into Iraq from Iran. Until the Coalition invasion of Iraq in

2003, the Badr Brigade operated as Iran’s surrogate in Iraq, a de facto arm of the IRGC-QF.

       94.     Throughout this period, the IRGC, the IRGC-QF, and/or Hezbollah, an Iranian

proxy acting on Iran’s direction, trained the Badr Brigade and its leaders in insurgency and

terrorist tactics, including the use of roadside explosives.

       95.     On March 19, 2003, a coalition army, led primarily by the United States, invaded

Iraq and ended the reign of Saddam Hussein. The invasion was largely complete within one

month and attempts to rebuild and reconstruct the country began almost immediately.

       96.     The Coalition Provisional Authority (“CPA”), a transitional government in Iraq,

began operating in May 2003 with the goal of providing stable governance, promoting the

development of a functional democracy, and reconstructing key infrastructure.

       97.     The Iraqi Interim Government took over from the CPA on June 28, 2004, and was

replaced by the Iraqi Transitional Government on May 3, 2005. The first permanent government

began when Nouri al-Maliki took office as Prime Minister on May 20, 2006.

       98.     During these transitional periods, various political parties and militia groups vied

for power, influence, and control over the new government.




                                                  13
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 14 of 60



       C.      The Rise of Iranian-Sponsored Shia Militias in Iraq

       99.     Iran, through the IRGC-QF and Hezbollah, has played a primary role in

establishing, supporting, training, and supplying several violent Shia militia groups in Iraq for

the express purposes of increasing its own political, cultural, and economic influence within Iraqi

society and undermining American efforts in the region.

       100.    In January 2007, Gen. Michael Hayden, director of the CIA, testified before

Congress that “there’s a clear line of evidence that points out the Iranians want to punish the

United States, hurt the United States in Iraq, tied down the United States in Iraq, so that our other

options in the region, against other activities the Iranians might have, would be limited.”

       101.    In 2010, the United States ambassador to Iraq, James Jeffrey, stated in an

interview that Iranian-supported Shia militias and insurgent groups may have been responsible

for up to one quarter of all United States combat casualties in Iraq.

       102.    By supplying weaponry and training to proxy militia organizations such as the

Badr Organization, Jaysh al-Mahdi, Promised Day Brigade, Asaib Al al-Haq, and Kata’ib

Hezbollah (collectively, the “Proxy Militias”), Iran was able to consistently inflict lethal damage

upon American forces without risking direct military confrontation.

       103.    As summarized by the U.S. Army’s own comprehensive report about the Iraq

War, “the Iranian regime was content to fund, train and supply all parties willing to attack the

U.S.-led coalition.”

               i.      The Badr Organization

       104.    The Badr Brigade, and its corresponding political wing, the Supreme Council for

the Islamic Revolution in Iraq (“SCIRI”), publicly returned to Iraq after the fall of Saddam




                                                 14
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 15 of 60



Hussein. Because of their longstanding opposition to Saddam Hussein, both groups were

welcomed as participants in a new and inclusive Iraqi government.

       105.       In order to appear less militant in its approach, the SCIRI renamed the Badr

Brigade as the Badr Organization of Reconstruction and Development (“Badr Organization”)

and later renamed itself as the Supreme Islamic Iraqi Council.

       106.       During the early years of the CPA, Interim, and Transitional governments, the

leaders of the SCIRI and the Badr Organization became increasingly involved in Iraq’s

developing political structure.

       107.       As a result of this political involvement, the SCIRI was given control over Iraq’s

Ministry of Interior, the government agency responsible for policing activities and border

enforcement. In April 2005, a former Badr Brigade commander was appointed to serve as the

head of this agency.

       108.       Despite its rise to public and political prominence in Iraq, the Badr Organization

continued to receive guidance, training, weapons, and funding from Iran through the IRGC, the

IRGC-QF, and/or Hezbollah.

       109.       As early as July 2003, mere months after the invasion of Iraq, a Badr Corps

commander received forty-million dollars from Iran for the express purpose of organizing the

logistics network necessary to smuggle weapons to Shia militants. This commander, Abu

Mustafa al-Sheibani, was instrumental in organizing the first EFP distribution networks.

                  ii.    Jaysh al-Mahdi

       110.       Muqtada al-Sadr is a prominent Iraqi Shia cleric. His father, Ayatollah

Muhammad Sadiq al-Sadr, was an exalted Shia figure in Iraq who openly opposed Saddam

Hussein’s rule.




                                                   15
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 16 of 60



       111.    Sadiq al-Sadr built a movement, the “Sadrist Movement,” with the goal of

restoring Shia Islam’s relevance to the spiritual and sociopolitical needs of Iraqis.

       112.    In 1991, after the United States expelled the Iraqi army from Kuwait, the Shia

population revolted against Saddam Hussein, anticipating assistance from the United States

which never materialized. Thereafter, Sadiq al-Sadr became overtly hostile to the United States.

       113.    Sadiq al-Sadr and two of his sons were killed in 1999 and Muqtada al-Sadr

assumed leadership over the Sadrist Movement. His popular appeal in the years that followed

stemmed from his family name, Shia-based nationalism, and anti-American sentiment.

       114.    Almost immediately after the Coalition’s invasion of Iraq, in June 2003, Muqtada

al-Sadr formed the Mahdi Army, also referred to as Jaysh al-Mahdi (“JAM”). JAM quickly

became the largest Shia militia in Iraq. Iran, from the very beginning, recognized the opportunity

to capitalize on this popular movement.

       115.    Thousands of JAM fighters travelled to Lebanon for extensive training with

Hezbollah operatives beginning in 2003. This relationship was encouraged and facilitated by Iran

through the IRGC and IRGC-QF.

       116.    On April 18, 2004, JAM initiated the first major armed confrontation against

Coalition forces in Iraq by the Shia community.

       117.    The U.S. State Department, in its April 27, 2005 Country Reports on Terrorism,

stated that “Iran provided funding, safe transit, and arms to insurgent elements [within Iraq],

including Muqtada al-Sadr's forces.”

       118.    The IRGC-QF also provided advisors in Iraq for JAM and its progeny in the

construction, maintenance, and use of advanced weaponry.




                                                 16
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 17 of 60



       119.    On November 10, 2005, two JAM members were taken into custody near the

Iranian border and admitted to trafficking explosives from Iran.

       120.    On November 28, 2006, a JAM commander met with Iranian officials at the

Iraq/Iran border to pick up three shipments of rockets.

       121.    In December of 2006, JAM planned to attack and kidnap United States soldiers

who were travelling in Humvee convoys. The plan was to use improvised explosive devices and

small arms fire to carry out the attacks. Any resulting captives were to be taken to Sadr City and

held there to deter American raids. The person chosen to plan the operation, Shaykh Azhar al-

Dulaimi (“Dulaimi”), was trained in Iran by Hezbollah, under the supervision of the IRGC-QF,

about how to conduct precision military style kidnappings.

       122.    In 2008, Iran provided JAM leaders and fighters with support and refuge in

response to territorial gains by Coalition forces.

       123.    On July 2, 2009, the Treasury Department issued a press release announcing that

it had designated Abu Mahdi al-Muhandis under Executive Order 13438 as threatening the peace

and stability of Iraq and its government.

       124.    The Treasury Department press release further outlined JAM’s terrorist activities

and relationship with Iran through Abu Mahdi al-Muhandis, the release stated:

               As of early 2007, al-Muhandis formed a Shia militia group
               employing instructors from Hizballah to prepare this group and
               certain Jaysh al-Mahdi (JAM) Special Groups for attacks against
               Coalition Forces. The groups received training in guerilla warfare,
               handling bombs and explosives, and employing weapons--to
               include missiles, mortars, and sniper rifles. In another instance as of
               September 2007, al-Muhandis led networks that moved ammunition
               and weapons--to include explosively formed penetrators (EFPs)--
               from Iran to Iraq, distributing them to certain JAM militias to target
               Coalition Forces.

               ...


                                                 17
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 18 of 60



               In one instance, in April 2008, al-Muhandis facilitated the entry of
               trucks--containing mortars, Katyusha rockets, EFPs, and other
               explosive devices--from Iran to Iraq that were then delivered to JAM
               Special Groups in Sadr City, Baghdad.

               ...

               In addition to facilitating weapons shipments to JAM Special
               Groups and certain Shia militias, al-Muhandis facilitated the
               movement and training of Iraq-based Shia militia members to
               prepare them to attack Coalition Forces. In one instance in
               November 2007, al-Muhandis sent JAM Special Groups members
               to Iran to undergo a training course in using sniper rifles. Upon
               completion of the training course, the JAM Special Groups members
               had planned to return to Iraq and carry out special operations against
               Coalition Forces. Additionally, in early March 2007, al-Muhandis
               sent certain Shia militia members to Iran for training in guerilla
               warfare, light arms, marksmanship, improvised explosive devices
               (IED) and anti-aircraft missiles to increase the combat ability of the
               militias to fight Coalition Forces.

       125.    Throughout the years, JAM also served as the parent organization for smaller and

more radical groups with direct ties to Iran. These groups were identified by the American

military as JAM “Special Groups.”

               iii.   Promised Day Brigade

       126.    In August of 2008, Muqtada al-Sadr purported to disband JAM and transform it

into a non-violent organization with a focus on educational and social projects.

       127.    However, in November of 2008, Muqtada al-Sadr created the Promised Day

Brigade (“PDB”) to continue the violent fight against what he perceived as occupying troops.

       128.    PDB was also a “Special Group” as defined by the United States military due to

its receipt of Iranian support. PDB was predominantly comprised of former JAM members.

These individuals received training and weapons directly from Iran, both as members of JAM

and under the umbrella of PDB.




                                                18
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 19 of 60



       129.    PDB took responsibility for at least fifty-two attacks against Americans. For

example, on June 28, 2011, PDB issued a statement claiming responsibility for ten mortar and

rocket attacks against United States military convoys in which United States officials confirmed

that three soldiers were killed.

       130.    From 2008 until 2011, Iran harbored Muqtada al-Sadr in Qom, Iran, allowing him

to safely run JAM and PDB from within Iran’s territory.

               iv.     Asaib Al al-Haq

       131.    Asaib Al al-Haq (“AAH”) was founded by Qais Khazali at the suggestion of, and

with the direct support, knowledge, and guidance from, Ayatollah Khomeini and IRGC-QF

commander Qasem Soleimani.

       132.    Iran provided AAH with millions of dollars monthly and trained its fighters in

modern urban warfare tactics. By 2006, “AAH was clearly the most powerful of what was called

the Special Groups.” Fritz v. Islamic Republic of Iran, 320 F. Supp. 3d 48, 63 (D.D.C. 2018).

       133.    At Iran’s direction, “Hezbollah created a unit whose sole purpose was to train

Iraqi Shia militants, including AAH, to carry out attacks in Iraq directed at U.S. troops and

others.” Fritz, 320 F. Supp. 3d at 63 (internal quotation marks omitted).

       134.    One such attack occurred in 2007, when AAH kidnapped and executed five

American soldiers from the Provincial Joint Coordination Center in Karbala, Iraq. Based on a

wide variety of compelling evidence, this Court found that “Iran assisted AAH in planning and

executing the Karbala attack.” Fritz v. Islamic Republic of Iran, 320 F. Supp. 3d at 72.

       135.    On January 3, 2020, AAH was designated as a Foreign Terrorist Organization by

the U.S. State Department for its use of “violence and terror to further the Iranian regime’s

efforts to undermine Iraqi sovereignty.”




                                                19
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 20 of 60



               v.      Kata’ib Hezbollah

       136.    Jamal Jaafar Ibrahimi, more commonly known as Abu Mahdi al-Muhandis, was a

leader of the Badr Corps during the Iran-Iraq War. He left that role sometime after the Coalition

invasion of Iraq and founded Kata’ib Hezbollah in approximately 2007 with direct assistance and

support from Iran.

       137.    Qasem Soleimani, the IRGC-QF commander, was a known personal advisor of

Kata’ib Hezbollah and al-Muhandis. At Iran’s direction, instructors from Lebanese Hezbollah

were employed in training members of Kata’ib Hezbollah.

       138.    Special Groups led by al-Muhandis, including Kata’ib Hezbollah, transported

EFPs from Iran to Iraq for widespread distribution.

       139.    In April 2008, al-Muhandis facilitated the transport of trucks containing, among

other weapons, EFPs, from Iran into Baghdad.

       140.    In August 2008, four hard drives were seized from a storage facility associated

with Kata’ib Hezbollah. These drives contained approximately 1,200 videos of planning and

executing attacks against American-led forces, including the use of EFPs.

       141.     On July 2, 2009, Kata’ib Hezbollah was designated as a Foreign Terrorist

Organization by the U.S. State Department.

       D.      Iran’s EFP Proxy Campaign in Iraq

       142.    After the fall of Saddam, Iran’s intentions in Iraq came into focus quickly for

those on the ground. By May 2006, Lieutenant General Peter W. Chiarelli had already observed

that “[t]he Government of Iran is pursuing a multi-faceted, interventionist policy in Iraq” and

“the primary purpose of their activities is to ensure that Iraqi policy is determined by a relatively

weak, pro-Iranian, Shia-dominated, Islamist government [and t]he secondary purpose is to either




                                                 20
           Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 21 of 60



accelerate the withdrawal of Coalition Forces or, perhaps, to keep us tied up here and ‘bleed us

white’.”

       143.    The most lethal weapon in this Iranian campaign was the EFP.

       144.    Before the introduction of the EFP into Iraq, roadside bombs, often referred to

generally as improvised explosive devices or IEDs, were largely ineffective against American

armored vehicles, personnel carriers, and tanks.

       145.    By contrast to the rudimentary nature of an IED, an EFP is a complex shaped-

charge explosive that requires the careful milling of a concave copper plate. When the device

detonates, this concave plate transforms into a molten copper slug travelling at several times the

speed of sound. Based on this design, the slug from an EFP can penetrate the armor of almost all

vehicles, even the technologically advanced M1 tank.

       146.    This same basic EFP design was first used against the Israeli military by Lebanese

Hizballah as early as 1998. When the first EFP detonations occurred in Iraq in 2004, they were

immediately recognized as essentially the same weapon.

       147.    Iran delivered large numbers of EFPs to the Proxy Militias through multiple Iraqi

EFP networks by sponsoring training in Iran, Iraq, and Lebanon, and facilitating the movement

of personnel and equipment between Iran and Iraq.

       148.    In 2006, American troops intercepted a shipment of crates containing the copper

plates needed to construct EFPs. The plates were already milled, ready for assembly, and the

U.S. military discovered that each plate had been turned on the same lathe in Iran. In this same

shipment, cellular phones were seized that had previously been shipped to Iran.

       149.    Once set-up and activated, the detonation of an EFP could be triggered manually,

or by a passive infrared laser, like what is commonly used to prevent injuries with garage doors.




                                                21
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 22 of 60



Activation was either accomplished manually or via cellular signals. Later iterations of EFPs

became more advanced, some even using the electronic signal jammers deployed by Coalition

forces as the ultimate triggering mechanism. Iran’s assistance was instrumental in refining the

design of EFPs, and updating the training for those deploying them, in order to maintain the

weapon’s lethality despite sophisticated American countermeasures.

       150.    In 2007, the State Department’s Country Reports on Terrorism stated that:

               Iranian authorities continued to provide lethal support, including weapons,
               training, funding, and guidance, to some Iraqi militant groups that target
               Coalition and Iraqi security forces and Iraqi civilians. In this way, Iranian
               government forces have been responsible for attacks on Coalition forces.
               The Islamic Revolutionary Guard Corps (IRGC)-Qods Force, continued to
               provide Iraqi militants with Iranian-produced advanced rockets, sniper
               rifles, automatic weapons, mortars that have killed thousands of Coalition
               and Iraqi Forces, and explosively formed projectiles (EFPs) that have a
               higher lethality rate than other types of improvised explosive devices
               (IEDs), and are specially designed to defeat armored vehicles used by
               Coalition Forces. The Qods Force, in concert with Lebanese Hezbollah,
               provided training outside Iraq for Iraqi militants in the construction and use
               of sophisticated IED technology and other advanced weaponry. These
               individuals then passed on this training to additional militants inside Iraq, a
               “train-the-trainer” program.

       151.    In the first half of 2007, at least ten Iranian helicopter incursions into Iraq were

detected along known EFP smuggling routes. This supports the speculation of General Petraeus

that “those routes are being reconnoitered to allow smugglers to avoid detection by border

patrols and also to assess deployed Coalition Forces.”

       152.    In October 2007, 280 at least partially assembled EFPs and more than 300 pounds

of plastic explosives were discovered by American troops in Iraq. This finding was particularly

significant because the items bore January 2007 Iranian manufacturing labels.

       153.    According to data released by the Pentagon, there were 1,534 EFP detonations

impacting U.S. troops in Iraq between July 2005 and December 2011. These events led to the




                                                 22
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 23 of 60



deaths of 196 soldiers and the wounding of another 861. Not included in these numbers are

attacks against civilian contractors, such as the Victim Plaintiffs in this case.

       154.    In a similar case, this Court has found Iran responsible for the “overwhelming

majority” of EFP attacks in Iraq. Karcher v. Islamic Republic of Iran, 396 F. Supp. 3d 12, 28–30

(D.D.C. 2019) (“[a]t a minimum, the metal, the HE explosive, and some degree of EFP

manufacturing have each been attributed to Iran”).

       E.      The EFP Attacks

       155.    The Victim Plaintiffs were each targeted by at least one EFP attack while working

in Iraq on contracts for the United States Government between 2004 and 2011. Moreover, many

of the Victim Plaintiffs experienced trauma and emotional distress from other EFP attacks in

which they had friends who were killed or severely wounded and/or were responsible for

securing the scene of the blast and personally observed the casualties.

               i.      The November 20, 2004 EFP Attack

       156.    On November 20, 2004, a four-vehicle convoy and personal security detail was

returning to the Baghdad Hotel after successfully completing its task.

       157.    Plaintiff Leon Botha (“Botha”) was the driver of the second vehicle, a level six

armored vehicle designed to carry and protect high-value passengers.

       158.    Shortly after crossing the Olympic Bridge, as the convoy was making a left turn

in the direction of the hotel, an EFP detonated on the left side of the second vehicle, penetrating

it with shrapnel (the “November 20, 2004 EFP Attack”).

       159.    Botha was hit in the face and neck with shrapnel. The right rear passenger of the

second vehicle sustained a broken arm and the well gunner of the lead vehicle was severely

injured and bleeding profusely. The second vehicle, which Botha was driving, was disabled by




                                                  23
          Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 24 of 60



the blast and had to be pushed out of immediate danger by one of the trail vehicles. The entire

convoy was targeted with small arms fire until it exited the blast area.

        160.    In the days following the attack, members of the convoy were briefed by

American military personnel that the explosive used in the November 20, 2004 EFP Attack was

an EFP.

        161.    Among other medical concerns, Botha received multiple shrapnel wounds in his

face and neck as a result of this incident.

                ii.    The May 16, 2005 EFP Attack

        162.    On May 16, 2005, a four-vehicle convoy was en-route from Al Kut to

Rustimaniya, Iraq. The convoy was serving as a personal security detail.

        163.    Plaintiff Jaco Botes (“Botes”) was the commander of the lead vehicle, an up-

armored Chevrolet Suburban. Plaintiff Johann Steenberg (“Steenberg”) was the commander of

the third vehicle.

        164.    At approximately 6:35pm local time, an EFP detonated four feet from the left side

of the lead vehicle causing it to immediately burst into flames (the “May 16, 2005 EFP Attack”).

        165.    Botes temporarily lost consciousness after the blast but recovered consciousness

in time to jump from the burning vehicle, only to be shot three times in the back. Although

protected by his body armor, he was spun into the path of the two trailing vehicles and nearly run

over.

        166.    The driver and right rear passenger of the lead vehicle were killed instantly. The

well gunner was badly injured and placed in one of the other vehicles for safety. The left rear

passenger was decapitated by the initial blast and his body was trapped within the vehicle.

Steenberg oversaw the efforts to extract the casualties and secure the scene until backup arrived.




                                                 24
          Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 25 of 60



        167.     Botes participated in securing the area surrounding the convoy and remained on

the scene until an emergency response team arrived.

        168.     Steenberg and Botes personally witnessed the extensive injuries suffered by their

teammates, including the decapitation of the left rear passenger.

        169.     Among other medical concerns, Botes received multiple shrapnel wounds in his

left leg, left arm, and neck, as well as bruising to the left side of his face. He also sustained a

burst eardrum.

        iii.     The November 14, 2005 EFP Attack

        170.     On November 14, 2005, a four-vehicle personal security convoy was en-route to

the Ministry of Judges on Haifa Street in Baghdad.

        171.     Plaintiff Pierre Du Plessis (“Du Plessis”) was the driver of the lead vehicle.

        172.     As the convoy was passing the Iranian Embassy, an EFP detonated directly into

the follow vehicle, causing it to immediately burst into flames (the “November 14, 2005 EFP

Attack”).

        173.     Du Plessis immediately stopped his vehicle in order to render assistance to the

occupants of the disabled vehicle.

        174.     Four people died as result of injuries from the November 14, 2005 EFP Attack.

The driver was killed instantly from a shrapnel wound to his head. The front passenger, a close

friend of Du Plessis, died quickly. The third, also a close friend of Du Plessis, exited the vehicle

with his body in flames. Du Plessis attempted to extinguish the fire, but his efforts were

ineffectual. This man died three days later after suffering extensive third-degree burns. A fourth

man, an Iraqi national, also died several days later.




                                                  25
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 26 of 60



       175.    Steenberg and Botha were members of the security and response team that arrived

on the scene approximately three minutes after the November 14, 2005 EFP Attack. Steenberg

took primary responsibility for extracting casualties from the damaged vehicle. Botha

participated in establishing security for the surrounding area, while also assisting with cleaning

up the remains of the deceased victims.

       176.    Du Plessis, Steenberg, and Botha personally witnessed the extensive injuries

suffered by their teammates during their efforts to provide rescue and support.

       177.    Later, Botha was informed by American military personnel that the attack was

confirmed as an EFP incident due to the presence of copper residue at the scene. It was also

reported that it was suspected this attack was orchestrated by Iranian embassy staff.

               iv.     The January 4, 2006 EFP Attack

       178.    On January 4, 2006, a personal security detail convoy was returning from Rusafa

Correctional Facility to the Al Sadeer Hotel after having safely delivered its clients.

       179.    Plaintiff George Kieser (“Kieser”) was the left rear shooter of the lead vehicle.

       180.    As the four-vehicle convoy approached the Olympic Bridge, an EFP detonated

and disabled the third vehicle (the “January 4, 2006 EFP Attack”).

       181.    Kieser and the rest of his team quickly returned to the scene of the explosion and

were instructed to form a 360-degree perimeter protecting the disabled vehicle and injured

personnel. Kieser was directed to take up a position at the rear of the convoy.

       182.    On route to his position, Kieser stopped to investigate a suspicious vehicle. As he

reached it, a secondary explosion occurred nearby, in the exact position where he had been

instructed to go. This explosion threw Kieser approximately forty feet away and knocked him

unconscious. He woke up shortly thereafter with a loud ringing in his ears.




                                                 26
            Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 27 of 60



       183.     Among other medical concerns, Kieser suffered hearing loss and a knee injury

from this incident.

                v.     The January 2006 EFP Attack

       184.     In January 2006, a four-vehicle convoy was en-route to the Baghdad Hotel. The

convoy was serving as a personal security detail.

       185.     Plaintiff Dean Capazorio (“Capazorio”) was the well gunner of the fourth vehicle.

       186.     As the convoy turned onto River Road in Baghdad, an EFP detonated and

disabled the first limo, causing extensive damage (the “January 2006 EFP Attack”).

       187.     Slowed by the explosion, the convoy immediately came under small arms fire. As

the well gunner, Capazorio returned fire as the convoy attempted to exit the area.

       188.     The individual being escorted by the convoy sustained a serious leg injury and

had to be transported for immediate medical treatment.

       189.     After the incident, it was confirmed to Capazorio by his superiors, based on

information from the American military, that the explosive device involved was an EFP.

       190.     Among other medical concerns, Capazorio suffered hearing loss from this

incident.

                vi.    The March 29, 2006 EFP Attack

       191.     On March 29, 2006, a personal security detail convoy was traveling from the

International Zone to the Baghdad Police Academy.

       192.     Schalk Bruwer (“Bruwer”) was the driver of the lead vehicle. Steenberg was the

driver of the second limo. Botha was the shooter of the follow vehicle, the last in the convoy.

       193.     The convoy had to drive through a tunnel on its route and sent two scout vehicles

ahead to confirm the tunnel was clear. After confirmation was received, the remaining four




                                                27
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 28 of 60



vehicles proceeded through the tunnel. Approximately halfway through the tunnel, an EFP

detonated, disabling the lead vehicle (the “March 29, 2006 EFP Attack”).

       194.    Immediately after the explosion, Bruwer realized his left arm was bleeding and

that his front passenger was slumped forward unconscious. Bruwer used his right arm to hold his

passenger back against the seat, while attempting to steer with his left. He quickly discovered

that the vehicle controls were completely unresponsive.

       195.    Steenberg proceeded to use his vehicle to execute a “push out” maneuver,

propelling the disabled lead vehicle out of the tunnel.

       196.    After exiting the tunnel, flames started to engulf the lead vehicle. Bruwer exited

the vehicle while Steenberg began futile attempts to douse the flames. Steenberg successfully

extracted the front passenger through the driver’s side door and carried him to the medic for

emergency treatment of severe shrapnel wounds.

       197.    Shortly after the explosion, Capazorio arrived as part of the emergency response

and security team. Botha and Capazorio participated in securing the 360-degree perimeter and

ensuring the safe evacuation of injured personnel.

       198.    Bruwer, Steenberg, Botha, and Capazorio personally witnessed the extensive

injuries suffered by their teammates.

       199.    It was later determined that this attack was caused by an EFP that was disguised

to look like a portion of the curb so that it would go undetected by the scout vehicles to ensure

maximum damage to “high priority” targets such as American military contractors.

       200.    Among other medical concerns arising from this incident, Bruwer suffered

shrapnel wounds to his left arm and Steenberg suffered a knee injury.




                                                 28
           Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 29 of 60



               vii.    The June 15, 2006 EFP Attack

       201.    On June 15, 2006, a personal security detail convoy was returning from the

Baghdad Police Academy after having completed its mission.

       202.    Plaintiff Christiaan Oosthuzien (“Oosthuzien”) was the left shooter of the lead

vehicle.

       203.    As the convoy approached the Olympic Bridge, Oosthuzien noticed that Iraqi

police had stopped all nearby traffic. Moments later, an EFP detonated approximately four to six

feet from the right side of the lead vehicle (the “June 15, 2006 EFP Attack”).

       204.    The armored vehicle was penetrated by the EFP shell and shrapnel filled the

vehicle causing injuries to each occupant.

       205.    Among other medical concerns, Oosthuzien received multiple shrapnel wounds to

the face and neck, hearing loss, and a concussion. Once the scene was secured, he was airlifted

for immediate medical treatment.

               viii.   The March 16, 2010 EFP Attack

       206.    On March 16, 2010, a four-vehicle convoy was traveling from Camp Taji to

Camp Victory in Baghdad, Iraq.

       207.    Plaintiffs Steven Crowley (“Crowley”), John Jameson (“Jameson”), and Allan

Roberts (“Roberts”) were in the fourth vehicle, an armored Land Cruiser.

       208.    At that time, Crowley, Jameson, and Roberts were working for Aegis as members

of a personal security detail for personnel working with the U.S. Army Corps of Engineers.

       209.    Crowley, the vehicle commander, was seated in the front passenger seat. Roberts

was driving, and Jameson was standing in a gun turret at the rear of the vehicle.




                                                29
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 30 of 60



       210.    The convoy slowed slightly as it approached an unmanned Iraqi Police checkpoint

and an EFP detonated two feet from the driver’s side door (the “March 16, 2010 EFP Attack”).

The weapon’s main projectile pierced the vehicle’s armor, through the driver’s door.

       211.    Among other medical concerns, Roberts experienced an immediate traumatic

amputation of his left leg. His right leg was severely wounded and eventually required a below-

the-knee amputation.

       212.    Among other medical concerns, Crowley’s left leg was partially amputated by the

explosion, resulting in a below-the-knee amputation.

       213.    Among other medical concerns, Jameson suffered injuries to his knees, hips,

back, neck, and shoulders. Jameson was hit in the head by shrapnel, endured a burst eardrum,

and a traumatic brain injury.

               ix.     The June 23, 2011 EFP Attack

       214.    On June 23, 2011, a three-vehicle convoy was returning from the campus of

Mustansiriya University in Baghdad, Iraq to the Mansour Compound.

       215.    Plaintiffs Abdul Ghaffar Mughal (“Mughal”) and George Riekert (“Riekert”)

were in the second vehicle, an armored limousine.

       216.    Riekert was an employee of Sallyport Global Services, working as the team leader

of a personal security detail. Mughal was working as a civilian contractor with the Iraq Financial

Development Project of USAID and had travelled to Mustansiriya University in order to advise

the academic leadership on obtaining accreditation for its business school.

       217.    At approximately 12:43pm local time, an EFP detonated just outside the left rear

window of the limousine, breaching the vehicle’s armor, and causing extensive damage (the

“June 23, 2011 EFP Attack”). The passenger seated behind the driver was killed instantly.




                                                30
           Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 31 of 60



        218.    Among other medical concerns, Mughal sustained a broken left hand, ruptured

eardrums, and various shrapnel wounds.

        219.    Among other medical concerns, Riekert injured his neck and back in the

explosion and sustained multiple shrapnel injuries.

V.      CAUSES OF ACTION

           COUNT I – PROVISION OF MATERIAL SUPPORT AND RESOURCES FOR
            THE ATTEMPTED EXTRAJUDICIAL KILLING OF ALLAN ROBERTS
                                 (28 U.S.C. § 1605A(c))

        220.    Plaintiffs repeat and re-allege each allegation of the foregoing paragraphs as if

fully set forth herein.

        221.    At the time of the events at issue, Iran was designated as a state sponsor of

terrorism and remains so designated today.

        222.    Iran provided material support and resources to the Proxy Militias for the purpose

of supporting, enabling, advancing, and benefitting from the terrorist activities of the Proxy

Militias, including violent attacks against United States personnel and interests.

        223.    As such, Iran’s provision of material support and resources to the Proxy Militias

was and is intentional, wanton, and willful, with the explicit understanding that violence against

American contractors, such as Allan Roberts, is an expected and welcomed result of those

actions.

        224.    Such conduct violates 28 U.S.C. § 1605A.

        225.    A private right of action is established under 28 U.S.C. § 1605A(c) for violations

of that section leading to injuries that “may include economic damages, solatium, pain and

suffering, and punitive damages.”




                                                 31
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 32 of 60



        226.    The March 16, 2010 EFP Attack was an unauthorized, illegal, and deliberate use

of physical force resulting in substantial human casualties, executed with the intent to bring

about injuries and/or death to United States soldiers and contractors.

        227.     As a direct and proximate result of Iran’s willful, wrongful, and intentional acts,

Allan Roberts was injured in the March 16, 2010 EFP Attack.

        228.    At the time of the March 16, 2010 EFP Attack, Allan Roberts was acting within

the scope of his employment under a contract awarded by the United States Government.

        229.    In addition to the March 16, 2010 EFP Attack, Allan Roberts was also exposed to

trauma and emotional distress from other EFP incidents during his time of service in Iraq. As a

direct and proximate result of these traumatic experiences, Allan Roberts suffers from emotional

and psychological trauma, including Post-Traumatic Stress Disorder (“PTSD”).

        230.    As a direct and proximate result of Iran’s actions, Bethan Johnson and C.D.R.

have experienced significant solatium damages including, but not limited to, severe mental

anguish and harm caused by the loss of Allan Roberts’ society and comfort.

        231.    Iran’s continuing provision of material support to those willing to commit murder,

and other terrorist acts, such as the Proxy Militias, is criminal, outrageous, extreme, wanton,

willful, malicious, and a threat to the public warranting an award of punitive damages.

         COUNT II – PROVISION OF MATERIAL SUPPORT AND RESOURCES FOR
            THE ATTEMPTED EXTRAJUDICIAL KILLING OF JACO BOTES
                               (28 U.S.C. § 1605A(c))

        232.    Plaintiffs repeat and re-allege each allegation of the foregoing paragraphs as if

fully set forth herein.

        233.    At the time of the events at issue, Iran was designated as a state sponsor of

terrorism and remains so designated today.




                                                 32
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 33 of 60



       234.    Iran provided material support and resources to the Proxy Militias for the purpose

of supporting, enabling, advancing, and benefitting from the terrorist activities of the Proxy

Militias, including violent attacks against United States personnel and interests.

       235.    As such, Iran’s provision of material support and resources to the Proxy Militias

was and is intentional, wanton, and willful, with the explicit understanding that violence against

American contractors, such as Jaco Botes, is an expected and welcomed result of those actions.

       236.    Such conduct violates 28 U.S.C. § 1605A.

       237.    A private right of action is established under 28 U.S.C. § 1605A(c) for violations

of that section leading to injuries that “may include economic damages, solatium, pain and

suffering, and punitive damages.”

       238.    The May 16, 2005 EFP Attack was an unauthorized, illegal, and deliberate use of

physical force resulting in substantial human casualties, executed with the intent to bring about

injuries and/or death to United States soldiers and contractors.

       239.     As a direct and proximate result of Iran’s willful, wrongful, and intentional acts,

Jaco Botes was injured in the May 16, 2005 EFP Attack.

       240.    At the time of the May 16, 2005 EFP Attack, Jaco Botes was acting within the

scope of his employment under a contract awarded by the United States Government.

       241.    In addition to the May 16, 2005 EFP Attack, Jaco Botes was also exposed to

trauma and emotional distress from other EFP incidents during his time of service in Iraq. As a

direct and proximate result of these traumatic experiences, Jaco Botes suffers from emotional

and psychological trauma, including PTSD.




                                                33
           Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 34 of 60



        242.    As a direct and proximate result of Iran’s actions, Natasha Grove has experienced

significant solatium damages including, but not limited to, severe mental anguish and harm

caused by the loss of Jaco Botes’ society and comfort.

        243.    Iran’s continuing provision of material support to those willing to commit murder,

and other terrorist acts, such as the Proxy Militias, is criminal, outrageous, extreme, wanton,

willful, malicious, and a threat to the public warranting an award of punitive damages.

           COUNT III – PROVISION OF MATERIAL SUPPORT AND RESOURCES FOR
            THE ATTEMPTED EXTRAJUDICIAL KILLING OF STEVEN CROWLEY
                                  (28 U.S.C. § 1605A(c))

        244.    Plaintiffs repeat and re-allege each allegation of the foregoing paragraphs as if

fully set forth herein.

        245.    At the time of the events at issue, Iran was designated as a state sponsor of

terrorism and remains so designated today.

        246.    Iran provided material support and resources to the Proxy Militias for the purpose

of supporting, enabling, advancing, and benefitting from the terrorist activities of the Proxy

Militias, including violent attacks against United States personnel and interests.

        247.    As such, Iran’s provision of material support and resources to the Proxy Militias

was and is intentional, wanton, and willful, with the explicit understanding that violence against

American contractors, such as Steven Crowley, is an expected and welcomed result of those

actions.

        248.    Such conduct violates 28 U.S.C. § 1605A.

        249.    A private right of action is established under 28 U.S.C. § 1605A(c) for violations

of that section leading to injuries that “may include economic damages, solatium, pain and

suffering, and punitive damages.”




                                                 34
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 35 of 60



        250.    The March 16, 2010 EFP Attack was an unauthorized, illegal, and deliberate use

of physical force resulting in substantial human casualties, executed with the intent to bring

about injuries and/or death to United States soldiers and contractors.

        251.     As a direct and proximate result of Iran’s willful, wrongful, and intentional acts,

Steven Crowley was injured in the March 16, 2010 EFP Attack.

        252.    At the time of the March 16, 2010 EFP Attack, Steven Crowley was acting within

the scope of his employment under a contract awarded by the United States Government.

        253.    In addition to the March 16, 2010 EFP Attack, Steven Crowley was also exposed

to trauma and emotional distress from other EFP incidents during his time of service in Iraq. As a

direct and proximate result of these traumatic experiences, Steven Crowley suffers from

emotional and psychological trauma, including PTSD.

        254.    As a direct and proximate result of Iran’s actions, O.J.C., L.A.C., Michael

Crowley, Patricia Crowley, and Sarah Crowley have experienced significant solatium damages

including, but not limited to, severe mental anguish and harm caused by the loss of Steven

Crowley’s society and comfort.

        255.    Iran’s continuing provision of material support to those willing to commit murder,

and other terrorist acts, such as the Proxy Militias, is criminal, outrageous, extreme, wanton,

willful, malicious, and a threat to the public warranting an award of punitive damages.

         COUNT IV – PROVISION OF MATERIAL SUPPORT AND RESOURCES FOR
           THE ATTEMPTED EXTRAJUDICIAL KILLING OF JOHN JAMESON
                               (28 U.S.C. § 1605A(c))

        256.    Plaintiffs repeat and re-allege each allegation of the foregoing paragraphs as if

fully set forth herein.




                                                 35
           Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 36 of 60



       257.    At the time of the events at issue, Iran was designated as a state sponsor of

terrorism and remains so designated today.

       258.    Iran provided material support and resources to the Proxy Militias for the purpose

of supporting, enabling, advancing, and benefitting from the terrorist activities of the Proxy

Militias, including violent attacks against United States personnel and interests.

       259.    As such, Iran’s provision of material support and resources to the Proxy Militias

was and is intentional, wanton, and willful, with the explicit understanding that violence against

American contractors, such as John Jameson, is an expected and welcomed result of those

actions.

       260.    Such conduct violates 28 U.S.C. § 1605A.

       261.    A private right of action is established under 28 U.S.C. § 1605A(c) for violations

of that section leading to injuries that “may include economic damages, solatium, pain and

suffering, and punitive damages.”

       262.    The March 16, 2010 EFP Attack was an unauthorized, illegal, and deliberate use

of physical force resulting in substantial human casualties, executed with the intent to bring

about injuries and/or death to United States soldiers and contractors.

       263.     As a direct and proximate result of Iran’s willful, wrongful, and intentional acts,

John Jameson was injured in the March 16, 2010 EFP.

       264.    At the time of the March 16, 2010 EFP Attack, John Jameson was acting within

the scope of his employment under a contract awarded by the United States Government.

       265.    In addition to the March 16, 2010 EFP Attack, John Jameson was also exposed to

trauma and emotional distress from other EFP incidents during his time of service in Iraq. As a




                                                36
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 37 of 60



direct and proximate result of these traumatic experiences, John Jameson suffers from emotional

and psychological trauma, including PTSD.

        266.     As a direct and proximate result of Iran’s actions, Kristin Jameson, Edith Nichol,

and Thomas Jameson have experienced significant solatium damages including, but not limited

to, severe mental anguish and harm caused by the loss of John Jameson’s society and comfort.

        267.     Iran’s continuing provision of material support to those willing to commit murder,

and other terrorist acts, such as the Proxy Militias, is criminal, outrageous, extreme, wanton,

willful, malicious, and a threat to the public warranting an award of punitive damages.

  COUNT V – PROVISION OF MATERIAL SUPPORT AND RESOURCES FOR THE
   ATTEMPTED EXTRAJUDICIAL KILLING OF ABDUL GHAFFAR MUGHAL
                          (28 U.S.C. § 1605A(c))

        268.     Plaintiffs repeat and re-allege each allegation of the foregoing paragraphs as if

fully set forth herein.

        269.     At the time of the events at issue, Iran was designated as a state sponsor of

terrorism and remains so designated today.

        270.     Iran provided material support and resources to the Proxy Militias for the purpose

of supporting, enabling, advancing, and benefitting from the terrorist activities of the Proxy

Militias, including violent attacks against United States personnel and interests.

        271.     As such, Iran’s provision of material support and resources to the Proxy Militias

was and is intentional, wanton, and willful, with the explicit understanding that violence against

American contractors, such as Abdul Ghaffar Mughal, is an expected and welcomed result of

those actions.

        272.     Such conduct violates 28 U.S.C. § 1605A.




                                                  37
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 38 of 60



       273.    A private right of action is established under 28 U.S.C. § 1605A(c) for violations

of that section leading to injuries that “may include economic damages, solatium, pain and

suffering, and punitive damages.”

       274.    The June 23, 2011 EFP Attack was an unauthorized, illegal, and deliberate use of

physical force resulting in substantial human casualties, executed with the intent to bring about

injuries and/or death to United States soldiers and contractors.

       275.     As a direct and proximate result of Iran’s willful, wrongful, and intentional acts,

Abdul Ghaffar Mughal was injured in the June 23, 2011 EFP Attack.

       276.    At the time of the June 23, 2011 EFP Attack, Abdul Ghaffar Mughal was acting

within the scope of his employment under a contract awarded by the United States Government.

       277.    In addition to the June 23, 2011 EFP Attack, Abdul Ghaffar Mughal was also

exposed to trauma and emotional distress from other EFP incidents during his time of service in

Iraq. As a direct and proximate result of these traumatic experiences, Abdul Ghaffar Mughal

suffers from emotional and psychological trauma, including PTSD.

       278.    As a direct and proximate result of Iran’s actions, Sitorai Khasanzod, Khalid

Mughal, Hamid Mughal, Angela Mughal, N.M., and M.M. have experienced significant solatium

damages including, but not limited to, severe mental anguish and harm caused by the loss of

Abdul Ghaffar Mughal’s society and comfort.

       279.    Iran’s continuing provision of material support to those willing to commit murder,

and other terrorist acts, such as the Proxy Militias, is criminal, outrageous, extreme, wanton,

willful, malicious, and a threat to the public warranting an award of punitive damages.




                                                38
           Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 39 of 60



           COUNT VI – PROVISION OF MATERIAL SUPPORT AND RESOURCES FOR
            THE ATTEMPTED EXTRAJUDICIAL KILLING OF GEORGE RIEKERT
                                 (28 U.S.C. § 1605A(c))

        280.    Plaintiffs repeat and re-allege each allegation of the foregoing paragraphs as if

fully set forth herein.

        281.    At the time of the events at issue, Iran was designated as a state sponsor of

terrorism and remains so designated today.

        282.    Iran provided material support and resources to the Proxy Militias for the purpose

of supporting, enabling, advancing, and benefitting from the terrorist activities of the Proxy

Militias, including violent attacks against United States personnel and interests.

        283.    As such, Iran’s provision of material support and resources to the Proxy Militias

was and is intentional, wanton, and willful, with the explicit understanding that violence against

American contractors, such as George Riekert, is an expected and welcomed result of those

actions.

        284.    Such conduct violates 28 U.S.C. § 1605A.

        285.    A private right of action is established under 28 U.S.C. § 1605A(c) for violations

of that section leading to injuries that “may include economic damages, solatium, pain and

suffering, and punitive damages.”

        286.    The June 23, 2011 EFP Attack was an unauthorized, illegal, and deliberate use of

physical force resulting in substantial human casualties, executed with the intent to bring about

injuries and/or death to United States soldiers and contractors.

        287.     As a direct and proximate result of Iran’s willful, wrongful, and intentional acts,

George Riekert was injured in the June 23, 2011 EFP Attack.




                                                 39
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 40 of 60



        288.    At the time of the June 23, 2011 EFP Attack, George Riekert was acting within

the scope of his employment under a contract awarded by the United States Government.

        289.    In addition to the June 23, 2011 EFP Attack, George Riekert was also exposed to

trauma and emotional distress from other EFP incidents during his time of service in Iraq. As a

direct and proximate result of these traumatic experiences, George Riekert suffers from

emotional and psychological trauma, including PTSD.

        290.    As a direct and proximate result of Iran’s actions, Simonè Riekert, M.R., and

Simon Riekert have experienced significant solatium damages including, but not limited to,

severe mental anguish and harm caused by the loss of George Riekert’s society and comfort.

        291.    Iran’s continuing provision of material support to those willing to commit murder,

and other terrorist acts, such as the Proxy Militias, is criminal, outrageous, extreme, wanton,

willful, malicious, and a threat to the public warranting an award of punitive damages.

 COUNT VII – PROVISION OF MATERIAL SUPPORT AND RESOURCES FOR THE
   ATTEMPTED EXTRAJUDICIAL KILLING OF CHRISTIAAN OOSTHUIZEN
                          (28 U.S.C. § 1605A(c))

        292.    Plaintiffs repeat and re-allege each allegation of the foregoing paragraphs as if

fully set forth herein.

        293.    At the time of the events at issue, Iran was designated as a state sponsor of

terrorism and remains so designated today.

        294.    Iran provided material support and resources to the Proxy Militias for the purpose

of supporting, enabling, advancing, and benefitting from the terrorist activities of the Proxy

Militias, including violent attacks against United States personnel and interests.

        295.    As such, Iran’s provision of material support and resources to the Proxy Militias

was and is intentional, wanton, and willful, with the explicit understanding that violence against




                                                 40
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 41 of 60



American contractors, such as Christiaan Oosthuizen, is an expected and welcomed result of

those actions.

       296.      Such conduct violates 28 U.S.C. § 1605A.

       297.      A private right of action is established under 28 U.S.C. § 1605A(c) for violations

of that section leading to injuries that “may include economic damages, solatium, pain and

suffering, and punitive damages.”

       298.      The June 15, 2006 EFP Attack was an unauthorized, illegal, and deliberate use of

physical force resulting in substantial human casualties, executed with the intent to bring about

injuries and/or death to United States soldiers and contractors.

       299.       As a direct and proximate result of Iran’s willful, wrongful, and intentional acts,

Christiaan Oosthuizen was injured in the June 15, 2006 EFP Attack.

       300.      At the time of the June 15, 2006 EFP Attack, Christiaan Oosthuizen was acting

within the scope of his employment under a contract awarded by the United States Government.

       301.      In addition to the June 15, 2006 EFP Attack, Christiaan Oosthuizen was also

exposed to trauma and emotional distress from other EFP incidents during his time of service in

Iraq. As a direct and proximate result of these traumatic experiences, Christiaan Oosthuizen

suffers from emotional and psychological trauma, including PTSD.

       302.      As a direct and proximate result of Iran’s actions, Wilhelmina Oosthuizen, Chante

Oosthuizen, Shibone de Bruyn, Shaun Oosthuizen, and Magdalena Oosthuizen have experienced

significant solatium damages including, but not limited to, severe mental anguish and harm

caused by the loss of Christiaan Oosthuizen’s society and comfort.




                                                  41
           Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 42 of 60



        303.    Iran’s continuing provision of material support to those willing to commit murder,

and other terrorist acts, such as the Proxy Militias, is criminal, outrageous, extreme, wanton,

willful, malicious, and a threat to the public warranting an award of punitive damages.

 COUNT VIII – PROVISION OF MATERIAL SUPPORT AND RESOURCES FOR THE
       ATTEMPTED EXTRAJUDICIAL KILLING OF GEORGE KIESER
                           (28 U.S.C. § 1605A(c))

        304.    Plaintiffs repeat and re-allege each allegation of the foregoing paragraphs as if

fully set forth herein.

        305.    At the time of the events at issue, Iran was designated as a state sponsor of

terrorism and remains so designated today.

        306.    Iran provided material support and resources to the Proxy Militias for the purpose

of supporting, enabling, advancing, and benefitting from the terrorist activities of the Proxy

Militias, including violent attacks against United States personnel and interests.

        307.    As such, Iran’s provision of material support and resources to the Proxy Militias

was and is intentional, wanton, and willful, with the explicit understanding that violence against

American contractors, such as George Kieser, is an expected and welcomed result of those

actions.

        308.    Such conduct violates 28 U.S.C. § 1605A.

        309.    A private right of action is established under 28 U.S.C. § 1605A(c) for violations

of that section leading to injuries that “may include economic damages, solatium, pain and

suffering, and punitive damages.”

        310.    The January 4, 2006 EFP Attack was an unauthorized, illegal, and deliberate use

of physical force resulting in substantial human casualties, executed with the intent to bring

about injuries and/or death to United States soldiers and contractors.




                                                 42
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 43 of 60



        311.     As a direct and proximate result of Iran’s willful, wrongful, and intentional acts,

George Kieser was injured in the January 4, 2006 EFP Attack.

        312.    At the time of the January 4, 2006 EFP Attack, George Kieser was acting within

the scope of his employment under a contract awarded by the United States Government.

        313.    In addition to the January 4, 2006 EFP Attack, George Kieser was also exposed to

trauma and emotional distress from other EFP incidents during his time of service in Iraq. As a

direct and proximate result of these traumatic experiences, George Kieser suffers from emotional

and psychological trauma, including PTSD.

        314.    As a direct and proximate result of Iran’s actions, Maggie Kieser, Emogene Boje,

Sone Smith, Gavin Smith, Johannes Kieser, Hester Hart, and Arnoldus Kieser have experienced

significant solatium damages including, but not limited to, severe mental anguish and harm

caused by the loss of George Kieser’s society and comfort.

        315.    Iran’s continuing provision of material support to those willing to commit murder,

and other terrorist acts, such as the Proxy Militias, is criminal, outrageous, extreme, wanton,

willful, malicious, and a threat to the public warranting an award of punitive damages.

  COUNT IX – PROVISION OF MATERIAL SUPPORT AND RESOURCES FOR THE
      ATTEMPTED EXTRAJUDICIAL KILLING OF JOHANN STEENBERG
                          (28 U.S.C. § 1605A(c))

        316.    Plaintiffs repeat and re-allege each allegation of the foregoing paragraphs as if

fully set forth herein.

        317.    At the time of the events at issue, Iran was designated as a state sponsor of

terrorism and remains so designated today.




                                                 43
           Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 44 of 60



       318.    Iran provided material support and resources to the Proxy Militias for the purpose

of supporting, enabling, advancing, and benefitting from the terrorist activities of the Proxy

Militias, including violent attacks against United States personnel and interests.

       319.    As such, Iran’s provision of material support and resources to the Proxy Militias

was and is intentional, wanton, and willful, with the explicit understanding that violence against

American contractors, such as Johann Steenberg, is an expected and welcomed result of those

actions.

       320.    Such conduct violates 28 U.S.C. § 1605A.

       321.    A private right of action is established under 28 U.S.C. § 1605A(c) for violations

of that section leading to injuries that “may include economic damages, solatium, pain and

suffering, and punitive damages.”

       322.    The May 16, 2005 EFP Attack, the November 14, 2005 EFP Attack, and the

March 29, 2006 EFP Attack were unauthorized, illegal, and deliberate uses of physical force

resulting in substantial human casualties, executed with the intent to bring about injuries and/or

death to United States soldiers and contractors.

       323.     As a direct and proximate result of Iran’s willful, wrongful, and intentional acts,

Johann Steenberg was injured in the May 16, 2005 EFP Attack, the November 14, 2005 EFP

Attack, and the March 29, 2006 EFP Attack.

       324.    At the time of the May 16, 2005 EFP Attack, the November 14, 2005 EFP Attack,

and the March 29, 2006 EFP Attack, Johann Steenberg was acting within the scope of his

employment under a contract awarded by the United States Government.

       325.    In addition to the May 16, 2005 EFP Attack, the November 14, 2005 EFP Attack,

and the March 29, 2006 EFP Attack, Johann Steenberg was also exposed to trauma and




                                                   44
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 45 of 60



emotional distress from other EFP incidents during his time of service in Iraq. As a direct and

proximate result of these traumatic experiences, Johann Steenberg suffers from emotional and

psychological trauma, including PTSD.

        326.    As a direct and proximate result of Iran’s actions, Loraine Steenberg, René Botha,

Jené Steenberg Marais, Deseré Steenberg, and Estelle Brink have experienced significant

solatium damages including, but not limited to, severe mental anguish and harm caused by the

loss of Johann Steenberg’s society and comfort.

        327.    Iran’s continuing provision of material support to those willing to commit murder,

and other terrorist acts, such as the Proxy Militias, is criminal, outrageous, extreme, wanton,

willful, malicious, and a threat to the public warranting an award of punitive damages.

  COUNT X – PROVISION OF MATERIAL SUPPORT AND RESOURCES FOR THE
         ATTEMPTED EXTRAJUDICIAL KILLING OF LEON BOTHA
                          (28 U.S.C. § 1605A(c))

        328.    Plaintiffs repeat and re-allege each allegation of the foregoing paragraphs as if

fully set forth herein.

        329.    At the time of the events at issue, Iran was designated as a state sponsor of

terrorism and remains so designated today.

        330.    Iran provided material support and resources to the Proxy Militias for the purpose

of supporting, enabling, advancing, and benefitting from the terrorist activities of the Proxy

Militias, including violent attacks against United States personnel and interests.

        331.    As such, Iran’s provision of material support and resources to the Proxy Militias

was and is intentional, wanton, and willful, with the explicit understanding that violence against

American contractors, such as Leon Botha, is an expected and welcomed result of those actions.

        332.    Such conduct violates 28 U.S.C. § 1605A.




                                                 45
           Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 46 of 60



          333.   A private right of action is established under 28 U.S.C. § 1605A(c) for violations

of that section leading to injuries that “may include economic damages, solatium, pain and

suffering, and punitive damages.”

          334.   The November 20, 2004 EFP Attack and the November 14, 2005 EFP Attack

were unauthorized, illegal, and deliberate uses of physical force resulting in substantial human

casualties, executed with the intent to bring about injuries and/or death to United States soldiers

and contractors.

          335.     As a direct and proximate result of Iran’s willful, wrongful, and intentional acts,

Leon Botha was injured in the November 20, 2004 EFP Attack and the November 14, 2005 EFP

Attack.

          336.   At the time of the November 20, 2004 EFP Attack and the November 14, 2005

EFP Attack, Leon Botha was acting within the scope of his employment under a contract

awarded by the United States Government.

          337.   In addition to the November 20, 2004 EFP Attack and the November 14, 2005

EFP Attack, Leon Botha was also exposed to trauma and emotional distress from other EFP

incidents during his time of service in Iraq. As a direct and proximate result of these traumatic

experiences, Leon Botha suffers from emotional and psychological trauma, including PTSD.

          338.   As a direct and proximate result of Iran’s actions, René Botha, Brendon Botha,

and Leanelle Botha have experienced significant solatium damages including, but not limited to,

severe mental anguish and harm caused by the loss of Leon Botha’s society and comfort.

          339.   Iran’s continuing provision of material support to those willing to commit murder,

and other terrorist acts, such as the Proxy Militias, is criminal, outrageous, extreme, wanton,

willful, malicious, and a threat to the public warranting an award of punitive damages.




                                                   46
           Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 47 of 60



  COUNT XI – PROVISION OF MATERIAL SUPPORT AND RESOURCES FOR THE
       ATTEMPTED EXTRAJUDICIAL KILLING OF DEAN CAPAZORIO
                          (28 U.S.C. § 1605A(c))

        340.    Plaintiffs repeat and re-allege each allegation of the foregoing paragraphs as if

fully set forth herein.

        341.    At the time of the events at issue, Iran was designated as a state sponsor of

terrorism and remains so designated today.

        342.    Iran provided material support and resources to the Proxy Militias for the purpose

of supporting, enabling, advancing, and benefitting from the terrorist activities of the Proxy

Militias, including violent attacks against United States personnel and interests.

        343.    As such, Iran’s provision of material support and resources to the Proxy Militias

was and is intentional, wanton, and willful, with the explicit understanding that violence against

American contractors, such as Dean Capazorio, is an expected and welcomed result of those

actions.

        344.    Such conduct violates 28 U.S.C. § 1605A.

        345.    A private right of action is established under 28 U.S.C. § 1605A(c) for violations

of that section leading to injuries that “may include economic damages, solatium, pain and

suffering, and punitive damages.”

        346.    The January 2006 EFP Attack was an unauthorized, illegal, and deliberate use of

physical force resulting in substantial human casualties, executed with the intent to bring about

injuries and/or death to United States soldiers and contractors.

        347.     As a direct and proximate result of Iran’s willful, wrongful, and intentional acts,

Dean Capazorio was injured in the January 2006 EFP Attack.




                                                 47
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 48 of 60



        348.    At the time of the January 2006 EFP Attack, Dean Capazorio was acting within

the scope of his employment under a contract awarded by the United States Government.

        349.    In addition to the January 2006 EFP Attack, Dean Capazorio was also exposed to

trauma and emotional distress from other EFP incidents during his time of service in Iraq. As a

direct and proximate result of these traumatic experiences, Dean Capazorio suffers from

emotional and psychological trauma, including PTSD.

        350.    As a direct and proximate result of Iran’s actions, Janet Capazorio, Brandon

Capazorio, Shannon Figg, George Capazorio, Maud Capazorio, Bettina Calder, and Carin

Capazorio have experienced significant solatium damages including, but not limited to, severe

mental anguish and harm caused by the loss of Dean Capazorio’s society and comfort.

        351.    Iran’s continuing provision of material support to those willing to commit murder,

and other terrorist acts, such as the Proxy Militias, is criminal, outrageous, extreme, wanton,

willful, malicious, and a threat to the public warranting an award of punitive damages.

 COUNT XII – PROVISION OF MATERIAL SUPPORT AND RESOURCES FOR THE
      ATTEMPTED EXTRAJUDICIAL KILLING OF PIERRE DU PLESSIS
                          (28 U.S.C. § 1605A(c))

        352.    Plaintiffs repeat and re-allege each allegation of the foregoing paragraphs as if

fully set forth herein.

        353.    At the time of the events at issue, Iran was designated as a state sponsor of

terrorism and remains so designated today.

        354.    Iran provided material support and resources to the Proxy Militias for the purpose

of supporting, enabling, advancing, and benefitting from the terrorist activities of the Proxy

Militias, including violent attacks against United States personnel and interests.




                                                 48
           Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 49 of 60



       355.    As such, Iran’s provision of material support and resources to the Proxy Militias

was and is intentional, wanton, and willful, with the explicit understanding that violence against

American contractors, such as Pierre Du Plessis, is an expected and welcomed result of those

actions.

       356.    Such conduct violates 28 U.S.C. § 1605A.

       357.    A private right of action is established under 28 U.S.C. § 1605A(c) for violations

of that section leading to injuries that “may include economic damages, solatium, pain and

suffering, and punitive damages.”

       358.    The November 14, 2005 EFP Attack was an unauthorized, illegal, and deliberate

use of physical force resulting in substantial human casualties, executed with the intent to bring

about injuries and/or death to United States soldiers and contractors.

       359.     As a direct and proximate result of Iran’s willful, wrongful, and intentional acts,

Pierre Du Plessis was injured in the November 14, 2005 EFP Attack.

       360.    At the time of the November 14, 2005 EFP Attack, Pierre Du Plessis was acting

within the scope of his employment under a contract awarded by the United States Government.

       361.    In addition to the November 14, 2005 EFP Attack, Pierre Du Plessis was also

exposed to trauma and emotional distress from other EFP incidents during his time of service in

Iraq. As a direct and proximate result of these traumatic experiences, Pierre Du Plessis suffers

from emotional and psychological trauma, including PTSD.

       362.    As a direct and proximate result of Iran’s actions, Sarel Du Plessis and Susan De

Clercq have experienced significant solatium damages including, but not limited to, severe

mental anguish and harm caused by the loss of Pierre Du Plessis’ society and comfort.




                                                49
           Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 50 of 60



        363.    Iran’s continuing provision of material support to those willing to commit murder,

and other terrorist acts, such as the Proxy Militias, is criminal, outrageous, extreme, wanton,

willful, malicious, and a threat to the public warranting an award of punitive damages.

 COUNT XIII – PROVISION OF MATERIAL SUPPORT AND RESOURCES FOR THE
       ATTEMPTED EXTRAJUDICIAL KILLING OF SCHALK BRUWER
                           (28 U.S.C. § 1605A(c))

        364.    Plaintiffs repeat and re-allege each allegation of the foregoing paragraphs as if

fully set forth herein.

        365.    At the time of the events at issue, Iran was designated as a state sponsor of

terrorism and remains so designated today.

        366.    Iran provided material support and resources to the Proxy Militias for the purpose

of supporting, enabling, advancing, and benefitting from the terrorist activities of the Proxy

Militias, including violent attacks against United States personnel and interests.

        367.    As such, Iran’s provision of material support and resources to the Proxy Militias

was and is intentional, wanton, and willful, with the explicit understanding that violence against

American contractors, such as Schalk Bruwer, is an expected and welcomed result of those

actions.

        368.    Such conduct violates 28 U.S.C. § 1605A.

        369.    A private right of action is established under 28 U.S.C. § 1605A(c) for violations

of that section leading to injuries that “may include economic damages, solatium, pain and

suffering, and punitive damages.”

        370.    The March 29, 2006 EFP Attack was an unauthorized, illegal, and deliberate use

of physical force resulting in substantial human casualties, executed with the intent to bring

about injuries and/or death to United States soldiers and contractors.




                                                 50
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 51 of 60



        371.     As a direct and proximate result of Iran’s willful, wrongful, and intentional acts,

Schalk Bruwer was injured in the March 29, 2006 EFP Attack.

        372.    At the time of the March 29, 2006 EFP Attack, Schalk Bruwer was acting within

the scope of his employment under a contract awarded by the United States Government.

        373.    In addition to the March 29, 2006 EFP Attack, Schalk Bruwer was also exposed

to trauma and emotional distress from other EFP incidents during his time of service in Iraq. As a

direct and proximate result of these traumatic experiences, Schalk Bruwer suffers from

emotional and psychological trauma, including PTSD.

        374.    As a direct and proximate result of Iran’s actions, Rozelle Adams and Morne

Bruwer have experienced significant solatium damages including, but not limited to, severe

mental anguish and harm caused by the loss of Schalk Bruwer’s society and comfort.

        375.    Iran’s continuing provision of material support to those willing to commit murder,

and other terrorist acts, such as the Proxy Militias, is criminal, outrageous, extreme, wanton,

willful, malicious, and a threat to the public warranting an award of punitive damages.

               COUNT XIV – INTENTIONAL INFLICTION OF
      EMOTIONAL DISTRESS AGAINST ALL FAMILY MEMBER PLAINTIFFS

        376.    Plaintiffs repeat and re-allege each allegation of the foregoing paragraphs as if

fully set forth herein.

        377.    The Family Member Plaintiffs consist of Bethan Johnson, C.D.R., Natasha Grove,

O.J.C., L.A.C., Sarah Crowley, Michael Crowley, Patricia Crowley, Kristin Jameson, Edith

Nichol, Thomas Jameson, Sitorai Khasanzod, Khalid Mughal, Hamid Mughal, Angela Mughal,

N.M., M.M., Simonè Riekert, M.R., Simon Riekert, Wilhelmina Oosthuizen, Chante Oosthuizen,

Shibone de Bruyn, Shaun Oosthuizen, Magdalena Oosthuizen, Maggie Kieser, Emogene Kieser,

Sone Smith, Gavin Smith, Johannes Kieser, Hester Hart, Arnoldus Kieser, Loraine Steenberg,



                                                 51
          Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 52 of 60



René Botha, Jené Steenberg Marais, Deseré Steenberg, Estelle Brink, Brendon Botha, Leanelle

Botha, Janet Capazorio, Brandon Capazorio, Shannon Figg, George Capazorio, Maud Capazorio,

Bettina Calder, Carin Capazorio, Sarel Du Plessis, Susan De Clercq, Rozelle Adams, and Morne

Bruwer.

       378.    The Proxy Militias’ use of EFPs to commit acts of terrorism against the Victim

Plaintiffs was intentional and reckless, extreme and outrageous, and caused the Family Member

Plaintiffs to experience severe emotional distress.

       379.    The detonation of EFPs by the Proxy Militias violated acceptable norms of

humane treatment under the laws of the United States and the acceptable norms of international

law by which all civilized nations transact their affairs.

       380.    These acts of terrorism were extreme and outrageous, perpetrated with the intent

to intimidate and coerce.

       381.    Iran, through its influence with the Proxy Militias, knowingly and willfully

provided material support, training, and direction to these acts of terrorism, with the express

purpose of causing severe injury or death to the victims of the attacks and intimidating others.

       382.    Iran knew, or reasonably should have known, that these terrorist acts would cause

severe emotional distress to the family members of those who were attacked.

       383.    Therefore, Iran is responsible for the damages suffered by the Family Member

Plaintiffs as a direct and proximate result of the EFP attacks on the Victim Plaintiffs.

       384.    Because Iran acted in a willful and wanton manner, showing a conscious

disregard for the rights of others, the Family Member Plaintiffs request an additional award of

punitive damages.




                                                  52
         Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 53 of 60



VI.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court award damages to Plaintiffs

against Iran on all Counts, and grant Plaintiffs:

       For the Roberts Family, on Counts I and XIV, the following:

               a. Compensatory damages for personal injuries to Allan Roberts, including pain
                  and suffering and economic damages in the amount of $25,000,000, or a sum
                  certain to be determined at trial;

               b. Solatium and Intentional Infliction of Emotional Distress damages in a total
                  amount of $13,000,000, comprised of the following sums:

                       -   $8,000,000 on behalf of Bethan Johnson, fiancée of Allan Roberts;
                       -   $5,000,000 on behalf of C.D.R., son of Allan Roberts;

               c. Punitive damages in the amount of $150,000,000, allocated proportionately
                  with the compensatory judgments awarded to the Roberts Family;

               d. Interest, from March 16, 2010 until the date of judgment; and

               e. Such other and further relief as the Court may determine to be just and
                  equitable under the circumstances.

       For the Botes Family, on Counts II and XIV, the following:

               a. Compensatory damages for personal injuries to Jaco Botes, including pain and
                  suffering and economic damages in the amount of $20,000,000, or a sum
                  certain to be determined at trial;

               b. Solatium and Intentional Infliction of Emotional Distress damages in a total
                  amount of $5,000,000, comprised of the following sums:

                       -   $5,000,000 on behalf of Natasha Grove, daughter of Jaco Botes;

               c. Punitive damages in the amount of $150,000,000, allocated proportionately
                  with the compensatory judgments awarded to the Botes Family;

               d. Interest, from May 16, 2005 until the date of judgment; and

               e. Such other and further relief as the Court may determine to be just and
                  equitable under the circumstances.




                                                    53
 Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 54 of 60



For the Crowley Family, on Counts III and XIV, the following:

       a. Compensatory damages for personal injuries to Steven Crowley, including
          pain and suffering and economic damages in the amount of $25,000,000, or a
          sum certain to be determined at trial;

       b. Solatium and Intentional Infliction of Emotional Distress damages in a total
          amount of $22,500,000, comprised of the following sums:

              -   $5,000,000 on behalf of O.J.C., daughter of Steven Crowley;

              -   $5,000,000 on behalf of L.A.C., daughter of Steven Crowley;

              -   $5,000,000 on behalf of Michael Crowley, father of Steven Crowley;

              -   $5,000,000 on behalf of Patricia Crowley, mother of Steven Crowley;

              -   $2,500,000 on behalf of Sarah Crowley, sister of Steven Crowley;

       c. Punitive damages in the amount of $150,000,000, allocated proportionately
          with the compensatory judgments awarded to the Crowley Family;

       d. Interest, from March 16, 2010 until the date of judgment; and

       e. Such other and further relief as the Court may determine to be just and
          equitable under the circumstances.

For the Jameson Family, on Counts IV and XIV, the following:

       a. Compensatory damages for personal injuries to John Jameson, including pain
          and suffering and economic damages in the amount of $20,000,000, or a sum
          certain to be determined at trial;

       b. Solatium and Intentional Infliction of Emotional Distress damages in a total
          amount of $18,000,000, comprised of the following sums:

              -   $8,000,000 on behalf of Kristin Jameson, wife of John Jameson;

              -   $5,000,000 on behalf of Edith Nichol, mother of John Jameson;

              -   $5,000,000 on behalf of Thomas Jameson, father of John Jameson;

       c. Punitive damages in the amount of $150,000,000, allocated proportionately
          with the compensatory judgments awarded to the Jameson Family;

       d. Interest, from March 16, 2010 until the date of judgment; and



                                       54
 Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 55 of 60




       e. Such other and further relief as the Court may determine to be just and
          equitable under the circumstances.

For the Mughal Family, on Counts V and XIV, the following:

       a. Compensatory damages for personal injuries to Abdul Ghaffar Mughal,
          including pain and suffering and economic damages in the amount of
          $20,000,000, or a sum certain to be determined at trial;

       b. Solatium and Intentional Infliction of Emotional Distress damages in a total
          amount of $33,000,000, comprised of the following sums:

              -   $8,000,000 on behalf of Sitorai Khasanzod, wife of Abdul Ghaffar
                  Mughal;

              -   $5,000,000 on behalf of Khalid Mughal, son of Abdul Ghaffar
                  Mughal;

              -   $5,000,000 on behalf of Hamid Mughal, son of Abdul Ghaffar
                  Mughal;

              -   $5,000,000 on behalf of Angela Mughal, daughter of Abdul Ghaffar
                  Mughal;

              -   $5,000,000 on behalf of N.M., daughter of Abdul Ghaffar Mughal;

              -   $5,000,000 on behalf of M.M., son of Abdul Ghaffar Mughal;

       c. Punitive damages in the amount of $150,000,000, allocated proportionately
          with the compensatory judgments awarded to the Mughal Family;

       d. Interest, from June 23, 2011 until the date of judgment; and

       e. Such other and further relief as the Court may determine to be just and
          equitable under the circumstances.

For the Riekert Family, on Counts VI and XIV, the following:

       a. Compensatory damages for personal injuries to George Riekert, including
          pain and suffering and economic damages in the amount of $20,000,000, or a
          sum certain to be determined at trial;

       b. Solatium and Intentional Infliction of Emotional Distress damages in a total
          amount of $15,000,000, comprised of the following sums:




                                       55
 Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 56 of 60



              -   $5,000,000 on behalf of Simonè Riekert, daughter of George Riekert;

              -   $5,000,000 on behalf of M.R., daughter of George Riekert;

              -   $5,000,000 on behalf of Simon Riekert, father of George Riekert;

       c. Punitive damages in the amount of $150,000,000, allocated proportionately
          with the compensatory judgments awarded to the Riekert Family;

       d. Interest, from June 23, 2011 until the date of judgment; and

       e. Such other and further relief as the Court may determine to be just and
          equitable under the circumstances.

For the Oosthuizen Family, on Counts VII and XIV, the following:

       a. Compensatory damages for personal injuries to Christiaan Oosthuizen,
          including pain and suffering and economic damages in the amount of
          $20,000,000, or a sum certain to be determined at trial;

       b. Solatium and Intentional Infliction of Emotional Distress damages in a total
          amount of $28,000,000, comprised of the following sums:

              -   $8,000,000 on behalf of Wilhelmina Oosthuizen, wife of Christiaan
                  Oosthuizen;

              -   $5,000,000 on behalf of Chante Oosthuizen, daughter of Christiaan
                  Oosthuizen;

              -   $5,000,000 on behalf of Shibone de Bruyn, daughter of Christiaan
                  Oosthuizen;

              -   $5,000,000 on behalf of Shaun Oosthuizen, son of Christiaan
                  Oosthuizen;

              -   $5,000,000 on behalf of Magdalena Oosthuizen, mother of Christiaan
                  Oosthuizen;

       c. Punitive damages in the amount of $150,000,000, allocated proportionately
          with the compensatory judgments awarded to the Oosthuizen Family;

       d. Interest, from June 15, 2006 until the date of judgment; and

       e. Such other and further relief as the Court may determine to be just and
          equitable under the circumstances.




                                       56
 Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 57 of 60



For the Kieser Family, on Counts VIII and XIV, the following:

       a. Compensatory damages for personal injuries to George Kieser, including pain
          and suffering and economic damages in the amount of $15,000,000, or a sum
          certain to be determined at trial;

       b. Solatium and Intentional Infliction of Emotional Distress damages in a total
          amount of $30,500,000, comprised of the following sums:

              -   $8,000,000 on behalf of Maggie Kieser, wife of George Kieser;

              -   $5,000,000 on behalf of Emogene Kieser, daughter of George Kieser;

              -   $5,000,000 on behalf of Sone Smith, step-daughter of George Kieser;

              -   $5,000,000 on behalf of Gavin Smith, step-son of George Kieser;

              -   $2,500,000 on behalf of Johannes Kieser, bother of George Kieser;

              -   $2,500,000 on behalf of Hester Hart, sister of George Kieser;

              -   $2,500,000 on behalf of Arnoldus Kieser, bother of George Kieser;

       c. Punitive damages in the amount of $150,000,000, allocated proportionately
          with the compensatory judgments awarded to the Kieser Family;

       d. Interest, from January 4, 2006 until the date of judgment; and

       e. Such other and further relief as the Court may determine to be just and
          equitable under the circumstances.

For the Steenberg Family, on Counts IX and XIV, the following:

       a. Compensatory damages for personal injuries to Johann Steenberg, including
          pain and suffering and economic damages in the amount of $15,000,000, or a
          sum certain to be determined at trial;

       b. Solatium and Intentional Infliction of Emotional Distress damages in a total
          amount of $25,500,000, comprised of the following sums:

              -   $8,000,000 on behalf of Loraine Steenberg, wife of Johann Steenberg;

              -   $5,000,000 on behalf of René Botha, daughter of Johann Steenberg;




                                       57
 Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 58 of 60



              -   $5,000,000 on behalf of Jené Steenberg Marais, daughter of Johann
                  Steenberg;

              -   $5,000,000 on behalf of Deseré Steenberg, daughter of Johann
                  Steenberg;

              -   $2,500,000 on behalf of Estelle Brink, sister of Johann Steenberg;

       c. Punitive damages in the amount of $150,000,000, allocated proportionately
          with the compensatory judgments awarded to the Steenberg Family;

       d. Interest, from May 16, 2005 until the date of judgment; and

       e. Such other and further relief as the Court may determine to be just and
          equitable under the circumstances.

For the Botha Family, on Counts X and XIV, the following:

       a. Compensatory damages for personal injuries to Leon Botha, including pain
          and suffering and economic damages in the amount of $15,000,000, or a sum
          certain to be determined at trial;

       b. Solatium and Intentional Infliction of Emotional Distress damages in a total
          amount of $18,000,000, comprised of the following sums:

              -   $8,000,000 on behalf of René Botha, wife of Leon Botha;

              -   $5,000,000 on behalf of Brendon Botha, son of Leon Botha;

              -   $5,000,000 on behalf of Leanelle Botha, daughter of Leon Botha;

       c. Punitive damages in the amount of $150,000,000, allocated proportionately
          with the compensatory judgments awarded to the Botha Family;

       d. Interest, from November 20, 2004 until the date of judgment; and

       e. Such other and further relief as the Court may determine to be just and
          equitable under the circumstances.

For the Capazorio Family, on Counts XI and XIV, the following:

       a. Compensatory damages for personal injuries to Dean Capazorio, including
          pain and suffering and economic damages in the amount of $15,000,000, or a
          sum certain to be determined at trial;




                                       58
 Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 59 of 60



       b. Solatium and Intentional Infliction of Emotional Distress damages in a total
          amount of $33,000,000, comprised of the following sums:

              -   $8,000,000 on behalf of Janet Capazorio, wife of Dean Capazorio;

              -   $5,000,000 on behalf of Brandon Capazorio, son of Dean Capazorio;

              -   $5,000,000 on behalf of Shannon Figg, step-son of Dean Capazorio;

              -   $5,000,000 on behalf of George Capazorio, father of Dean Capazorio;

              -   $5,000,000 on behalf of Maud Capazorio, mother of Dean Capazorio;

              -   $2,500,000 on behalf of Bettina Calder, sister of Dean Capazorio;

              -   $2,500,000 on behalf of Carin Capazorio, sister of Dean Capazorio;

       c. Punitive damages in the amount of $150,000,000, allocated proportionately
          with the compensatory judgments awarded to the Capazorio Family;

       d. Interest, from January 31, 2006 until the date of judgment; and

       e. Such other and further relief as the Court may determine to be just and
          equitable under the circumstances.

For the Du Plessis Family, on Counts XII and XIV, the following:

       a. Compensatory damages for personal injuries to Pierre Du Plessis, including
          pain and suffering and economic damages in the amount of $15,000,000, or a
          sum certain to be determined at trial;

       b. Solatium and Intentional Infliction of Emotional Distress damages in a total
          amount of $7,500,000, comprised of the following sums:

              -   $2,500,000 on behalf of Sarel Du Plessis, brother of Pierre Du Plessis;

              -   $5,000,000 on behalf of Susan De Clercq, aunt of Pierre Du Plessis;

       c. Punitive damages in the amount of $150,000,000, allocated proportionately
          with the compensatory judgments awarded to the Du Plessis Family;

       d. Interest, from November 14, 2005 until the date of judgment; and

       e. Such other and further relief as the Court may determine to be just and
          equitable under the circumstances.




                                       59
 Case 1:20-cv-01227-RCL Document 1 Filed 05/11/20 Page 60 of 60



For the Bruwer Family, on Counts XIII and XIV, the following:

       a. Compensatory damages for personal injuries to Schalk Bruwer, including pain
          and suffering and economic damages in the amount of $15,000,000, or a sum
          certain to be determined at trial;

       b. Solatium and Intentional Infliction of Emotional Distress damages in a total
          amount of $10,000,000, comprised of the following sums:

              -   $5,000,000 on behalf of Rozelle Adams, daughter of Schalk Bruwer;

              -   $5,000,000 on behalf of Morne Bruwer, son of Schalk Bruwer;

       c. Punitive damages in the amount of $150,000,000, allocated proportionately
          with the compensatory judgments awarded to the Bruwer Family;

       d. Interest, from March 29, 2006 until the date of judgment; and

       e. Such other and further relief as the Court may determine to be just and
          equitable under the circumstances.

PLAINTIFFS DEMAND A TRIAL BY JURY.


Dated: May 11, 2020                         Respectfully submitted,

                                                   /s/ Kevin A. Hoffman__
                                            Randy D. Singer (DCD Bar No. VA057)
                                            Kevin A. Hoffman (DC Bar No. 1044559)
                                            SINGER DAVIS, LLC
                                            1209A Laskin Road
                                            Virginia Beach, VA 23451
                                            Phone: (757) 301-9995
                                            Fax: (757) 233-1084
                                            Email: randy.singer@singerdavis.law
                                            Email: kevin.hoffman@singerdavis.law
                                            Counsel for Plaintiffs




                                       60
